CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. 
[***] INDICATES THAT INFORMATION HAS BEEN REDACTED.             Exhibit 10.1
  


Execution Version
THROUGHPUT AND DEFICIENCY AGREEMENT


by and between


LION OIL TRADING & TRANSPORTATION, LLC
(as Shipper)


and


DKL PERMIAN GATHERING, LLC
(as Operator)






Dated: March 31, 2020


1

--------------------------------------------------------------------------------






THROUGHPUT AND DEFICIENCY AGREEMENT
This THROUGHPUT AND DEFICIENCY AGREEMENT (this “Contract”), effective as of
March 31, 2020 (the “Effective Date”), by and between LION OIL TRADING &
TRANSPORTATION, LLC, a Texas limited liability company (“Shipper”), and DKL
PERMIAN GATHERING, LLC, a Texas limited liability company (“Operator”). Each of
Shipper and Operator is referred to herein, individually, as a “Party”, and,
collectively, as the “Parties”.
RECITALS
WHEREAS, Shipper owns or controls certain interests in and to Crude Oil (as
defined below) that Shipper desires to deliver to Operator at Operator’s Crude
Oil gathering and transportation system connecting the Receipt Points with a
Crude Oil terminal located in or near Big Spring, Texas (such terminal together
with appurtenant facilities and related assets, the “Big Spring Terminal”) and
to receive gathering, transportation and other related services with respect to
any and all Crude Oil delivered by Shipper to the Receipt Points;
WHEREAS, Operator owns, operates and maintains (or intends to construct, operate
and maintain) a Crude Oil gathering and transportation system extending from the
Receipt Points in or near the Permian Basin production areas of Howard, Borden
and Martin Counties, Texas to Delivery Points (as defined below) at
interconnects with the Big Spring Terminal (such system, as further defined
below, the “Gathering System”) and desires to provide gathering, transportation
and other related services thereon with respect to any and all Crude Oil
delivered by Shipper to the Receipt Points;
WHEREAS, Operator owns, operates and maintains (or intends to construct, operate
and maintain) a Crude Oil pipeline extending from the Delivery Point to a point
of interconnection with and the inlet flange of the downstream pipeline
facilities located in Howard County, Texas as identified on Exhibit A (the
“Re-Delivery Point”) and desires to transport a portion of Shipper’s Crude Oil
to the Re-Delivery Point (as defined below); and
WHEREAS, the Parties desire to memorialize their agreement to the foregoing on
the terms and subject to the conditions set forth in this Contract.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Shipper and Operator hereby agree
as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.1    Definitions. Any capitalized term used in this Contract
(including in the Preamble or the Recitals) has the meaning ascribed to such
term in this Section 1.1, or, if not defined in this Section 1.1, then any other
provision of this Contract. Accordingly, if and when used anywhere in this
Contract (including in the Preamble or the Recitals), each of the following
capitalized terms has the meaning ascribed to it in this Section 1.1:
“Adequate Assurance of Payment” means a letter of credit or parent guaranty from
a Creditworthy Person.





--------------------------------------------------------------------------------




“Affiliate” means any Person who directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with
another Person; provided that, solely as used in this definition, the term
“control” (and its derivative terms) means possessing the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise. For all purposes under this Contract: (i)
Delek US Holdings, Inc. and its direct and indirect subsidiaries (including
Shipper but excluding Delek Logistics GP, LLC and Delek Logistics Partners, LP
and its direct and indirect subsidiaries) shall not be deemed an Affiliate of
Operator; and (ii) Delek Logistics GP, LLC and Delek Logistics Partners, LP and
its direct and indirect subsidiaries (including Operator) shall not be deemed an
Affiliate of Shipper.
“Barrel” or “bbl” means 42 Gallons.
“BPD” means Barrels per Day.
“BS&W” means basic sediment, water and other impurities.
“Business Day” means any Day (other than Saturdays or Sundays) on which
commercial banks are open for business in Dallas, Texas.
“Central Time” means central standard time, as adjusted for central daylight
time.
“Commencement Date” has the meaning set forth in Section 2.2.
“Confidential Information” has the meaning set forth in Section 19.1(a).
“Contract” has the meaning set forth in the Preamble.
“Contract Year” means a period of 12 Months commencing at 12:00 a.m., Central
Time, on the Commencement Date (or on any anniversary thereof) and ending
immediately prior to 12:00 a.m., Central Time, on the next anniversary of the
Commencement Date.
“Creditworthy” means, in the case of a Person, that the Person has an Investment
Grade Rating or has satisfactory creditworthiness in the reasonable judgment of
Operator or, in the case of an assignment, in the reasonable judgment of the
non-assigning Party.
“Crude Oil” means the naturally-occurring flammable mixture of hydrocarbons
found in geologic formations, such as rock strata.
“Day” or “Daily” means a period of 24 hours, commencing at 12:00 a.m., Central
Time, on a calendar day and ending immediately prior to 12:00 a.m., Central
Time, on the next calendar day.
“Delivery Point” means each point of interconnection between the Gathering
System and the Big Spring Terminal.
“Effective Date” has the meaning set forth in the Preamble.
“Extended Initial Term” has the meaning set forth in Section 13.1.
“Extension” has the meaning set forth in Section 13.1.


2

--------------------------------------------------------------------------------




“FERC” means the Federal Energy Regulatory Commission of the U.S. Department of
Energy.
“Force Majeure” means any cause or causes not reasonably within the control of
and not the result of the negligence or other fault of the Party claiming
suspension and which, by the exercise of reasonable diligence, such Party is
unable to prevent or overcome, including, to the extent meeting the foregoing
requirements, any acts of God, acts or omissions of Governmental Authorities
that were not either voluntarily induced or promoted by such Party or brought
about by the breach of such Party’s obligations under this Agreement, compliance
with applicable rules, regulations or orders of any Governmental Authority,
strikes, lockouts or other industrial disturbances, acts of the public enemy,
acts of terrorism, wars, blockades, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, extreme cold, storms, hurricanes, floods, or
other adverse weather conditions, washouts, arrests and restraint of rulers and
people, civil disturbances, explosions, breakage or accident to machinery,
equipment or pipelines, freezing of wells, pipelines or equipment, the inability
of a downstream transporter to provide services due to an event of Force
Majeure, requisitions, directives, diversions, embargoes, priorities or
expropriations of Governmental Authorities, legal or de facto, whether
purporting to act under some constitution, decree, law or otherwise, and any
other cause, whether of the kind herein enumerated or otherwise, not reasonably
within the control of and not the result of the negligence or other fault of the
Party claiming suspension and which, by the exercise of reasonable diligence,
such Party is unable to prevent or overcome. Economic hardships suffered by a
Party or failure to obtain or maintain financing or funding by a Party shall not
be deemed an event of Force Majeure.
“FTSA” has the meaning set forth in Section 18.1.
“Gallon” means 231 cubic inches of Crude Oil at 60 degrees Fahrenheit.
“Gathering System” means Operator’s Crude Oil gathering and transportation
system on which Crude Oil is to be gathered and transported hereunder, as
further defined in the Recitals.
“Gathering System Actual Quarterly Payment” has the meaning set forth in Section
7.1(a).
“Gathering System Deficiency Credit” has the meaning set forth In Section
7.1(b).
“Gathering System Deficiency Notice” has the meaning set forth in Section
7.1(a).
“Gathering System Deficiency Payment” means, with respect to any Quarter, an
amount equal to the result of the following equation: (A) the Gathering System
Minimum Quarterly Payment applicable to such Quarter, minus (B) the Gathering
System Actual Quarterly Payment with respect to such Quarter, and if the result
is greater than zero (0) then a Gathering System Deficiency Payment in the
amount of such difference shall be due as provided for herein.
“Gathering System Dispute Notice” has the meaning set forth in Section 7.1(a).
“Gathering System Excess Volume Credit” has the meaning set forth in Section
7.1(d).
“Gathering System MDV” means 120,000 BPD.


3

--------------------------------------------------------------------------------




“Gathering System Minimum Quarterly Payment” has the meaning set forth in
Section 7.1(a).
“Gathering System Rate” means the particular rate for gathering services listed
under the column “Gathering System Rate” on Exhibit A-1, as escalated herein.
“Governmental Authority” means any federal, state, local, tribal, or foreign
government, court of competent jurisdiction, administrative or regulatory body,
agency, bureau, commission, governing body of any national securities exchange,
or other governmental authority or instrumentality in any domestic or foreign
jurisdiction, and including any relevant subdivision of any of the foregoing.
“Initial Term” has the meaning set forth in Section 13.1.
“Interest Rate” means an annual rate of interest equal to the lesser of (i) two
(2) percentage points above the U.S. prime lending rate published in The Wall
Street Journal under “Money Rates” on the payment due date, or (ii) the maximum
rate of interest permitted under applicable law.
“Investment Grade Rating” means (i) a rating of BBB- or higher from the Standard
& Poor’s Rating Group or (ii) a rating of Baa3 or higher from Moody’s Investor
Services, Inc.  
“LACT” means lease automated custody transfer equipment and facilities.
“Law” means any federal, state, local, municipal, foreign, tribal, or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, proclamation, treaty, convention, rule, regulation, or decree,
or any amendment or modification of any of the foregoing, in each case: (i)
whether legislative, municipal, administrative, or judicial in nature; and (ii)
that is enacted, adopted, passed, promulgated, made, or put into effect by or
under the authority of any Governmental Authority.
“Line Fill” means the static volume of Crude Oil needed to occupy the physical
space within the Gathering System and Re-Delivery System that Operator
reasonably believes is necessary or prudent for the efficient operation thereof.
“Losses” means any and all liabilities, claims, damages, penalties, forfeitures,
administrative and judicial proceedings, costs and expenses (including costs of
defense and settlement and reasonable expert witnesses’ and attorneys’ fees).
“Minimum Daily Volume” or “MDV” means the Gathering System MDV or the
Re-Delivery System MDV, as applicable.
“Month” means a period beginning at 12:00 a.m., Central Time, on the first Day
of the relevant calendar Month and ending immediately prior to 12:00 a.m.,
Central Time, on the first Day of the next calendar Month.
“Nomination” means, with respect to each Day during any Month, a notice from
Shipper to Operator requesting that Operator receive, transport and deliver for
Shipper, from the Receipt Point(s) to the Delivery Point specified in such
notice and from the Delivery Point to the Re-Delivery Point, an estimated volume
of Crude Oil on such Day.


4

--------------------------------------------------------------------------------




“Off-Spec Crude Oil” has the meaning set forth in Section 4.2(c).
“Operator” has the meaning set forth in the Preamble.
“Operator Group” means Operator and each of Operator’s Affiliates and each of
its and their respective officers, managers, employees, contractors (of any
tier), representatives and agents.
“Parties” or “Party” has the meaning set forth in the Preamble.
“Person” means any individual, firm, corporation, trust, partnership, limited
liability company, association, joint venture, other business enterprise or
Governmental Authority.
“Proceeding” has the meaning set forth in Section 20.7.
“Proposed Receipt Point” has the meaning set forth in Section 2.3.
“Prorationed Capacity” has the meaning set forth in Section 12.2.
“Quality Specifications” has the meaning set forth in Section 4.2(a).
“Quarter” means each three-month period commencing on, as applicable, January 1,
April 1, July 1 or October 1, in each case, of the relevant calendar year.
“Receipt Point” means each point of interconnection between the Gathering System
and producer facilities as set forth on Exhibit A.
“Recipient” has the meaning set forth in Section 19.1(b)(i).
“Re-Delivery Point” has the meaning set forth in the Recitals.
“Re-Delivery System” has the meaning set forth in Section 2.1(b).
“Re-Delivery System Actual Quarterly Payment” has the meaning set forth in
Section 7.2(a).
“Re-Delivery System Deficiency Credit” has the meaning set forth in Section
7.2(b).
“Re-Delivery System Deficiency Notice” has the meaning set forth in Section
7.2(a).
“Re-Delivery System Deficiency Payment” means, with respect to any Quarter, an
amount equal to the result of the following equation: (A) the Re-Delivery System
Minimum Quarterly Payment applicable to such Quarter, minus (B) the Re-Delivery
System Actual Quarterly Payment with respect to such Quarter, and if the result
is greater than zero (0) then a Re-Delivery System Deficiency Payment in the
amount of such difference shall be due as provided for herein.
“Re-Delivery System Dispute Notice” has the meaning set forth in Section 7.2(a).
“Re-Delivery System Excess Volume Credit” has the meaning set forth in Section
7.2(d).
“Re-Delivery System MDV” means 50,000 BPD; provided that if Shipper’s
contractual commitment to deliver a minimum volume of Crude Oil at the
Re-Delivery Point is suspended,


5

--------------------------------------------------------------------------------




released or terminated, at any time after December 31, 2025, then the
Re-Delivery System MDV shall be proportionately adjusted in accordance
therewith.
“Re-Delivery System Minimum Quarterly Payment” has the meaning set forth in
Section 7.2(a).
“Re-Delivery System Rate” means the particular rate listed under the column
“Re-Delivery System Rate” on Exhibit A-1, as escalated herein.
“Regulated System” has the meaning set forth in Section 18.1.
“RS Operator” has the meaning set forth in Section 18.1.
“RS Tariff” has the meaning set forth in Section 18.1(b).
“Scheduled In-Service Date” has the meaning set forth in Section 2.3(e).
“Shipper” has the meaning set forth in the Preamble.
“Shipper Group” means Shipper and each of Shipper’s Affiliates and each of its
and their respective officers, managers, employees, contractors (of any tier),
representatives and agents.
“Taxes” means any or all current or future taxes, fees, levies, charges,
assessments and/or other impositions levied, charged, imposed, assessed or
collected by any Governmental Authority having jurisdiction, including penalty
or interest imposed thereon.
“Term” has the meaning set forth in Section 13.1.
“Third Party” means any Person other than a Party or an Affiliate of a Party.
“TRRC” means the Railroad Commission of Texas.
Section 1.2    Interpretation. As used in this Contract, except to the extent
that the context clearly requires otherwise:
(a)    any reference to the “Preamble” or any “Recital”, “Article”, “Section” or
“Exhibit” is to the preamble or the relevant recital, article, section or
exhibit of this Contract;
(b)    any term defined herein in the singular form shall have the same relative
meaning when used in the plural form;
(c)    any reference to a Person shall include such Person’s successors and
permitted assigns;
(d)    any use of the word “or” shall not be interpreted as disjunctive, and
shall be construed to mean “and/or”;
(e)    any headings or titles used herein are for general classification only
and shall be ignored in the construction of the provisions associated therewith;


6

--------------------------------------------------------------------------------




(f)    any reference to a contract, deed, instrument, license, code or other
document (including this Contract), or to a provision contained in any of the
foregoing, shall include any amendments or modifications thereto;
(g)    the words “include” and “including” shall be construed to mean “include
without limitation” and “including without limitation”, respectively;
(h)    the performance of any payment or other obligation falling due on a Day
that is not a Business Day shall be deemed to be due and payable on the next
Business Day;
(i)    units of measurement defined in The International System of Units (and
not otherwise defined herein) shall have the respective meanings set forth
therein; and
(j)    a reference to payments, costs, or any other monetary amounts shall be to
such amounts in United States Dollars ($).
ARTICLE 2    
CONSTRUCTION BY OPERATOR
Section 2.1    Obligation to Construct the Gathering System and the Re-Delivery
Point.
(a)    Subject to the terms and conditions contained herein, Operator has
designed, engineered, modified, constructed and equipped – or, if and as
applicable, shall, with reasonable diligence and at Operator’s sole cost and
expense, design, engineer, modify, construct and equip (or will cause to be
designed, engineered, modified, constructed and equipped) – the Gathering System
to connect to each of the Receipt Point(s) set forth on Exhibit A, expressly
including each of the Proposed Receipt Points contemplated by Section 2.3(a).
(b)    Operator has designed, engineered, modified, constructed and equipped the
pipeline and appurtenant facilities extending from an interconnection at the
tailgate and downstream of the Big Spring Terminal to the Re-Delivery Point (the
“Re-Delivery System”); provided, that the services hereunder for the Re-Delivery
System extend from the Delivery Point(s) to the Re-Delivery Point.
(c)    Operator covenants that the Gathering System and the Re-Delivery System
has been or will be constructed in a good and workmanlike manner and in
compliance with all applicable Laws of Governmental Authorities with
jurisdiction over the Parties, the Gathering System or the Re-Delivery System.
(d)    Operator covenants that the Gathering System has been or will be
constructed consistent with Operator’s obligations under this Contract to accept
volumes of Crude Oil no less than the Gathering System MDV at each of the
Receipt Points and to deliver equivalent volumes of Crude Oil to the Delivery
Points; and Operator covenants that the Re-Delivery System has been constructed
consistent with Operator’s obligations under this Contract to accept volumes of
Crude Oil no less than the Re-Delivery MDV at Delivery Point and to deliver
equivalent volumes of Crude Oil to the Re-Delivery Point.
(e)    Operator shall not be obligated hereunder to design, engineer, modify,
construct, equip or be liable for the cost of any facilities or systems (i)
which are located upstream of the Receipt Points, or (ii) which are addressed by
agreements between Shipper and Third Party producers (or their respective
Affiliates) and which would create obligations in excess of the express
obligations stated in this Contract.


7

--------------------------------------------------------------------------------




Section 2.2    Commencement Date. The “Commencement Date” under this Contract
shall be the first Day of the first Month on or after the Effective Date;
provided that, beginning on the Effective Date, Operator shall receive at one or
more Receipt Points in-service as of such date, and shall gather, transport and
deliver and, as applicable, re-deliver to Shipper at one or more Delivery Points
and, as applicable, the Re-Delivery Point in-service as of such date, any and
all volumes of Crude Oil (subject to the terms and conditions herein) delivered
by Shipper hereunder.
Section 2.3    Proposed Receipt Points. Operator shall accept and connect to new
points of receipt proposed by Shipper in accordance with this Section 2.3 (each,
a “Proposed Receipt Point”).  
(a)    From the Effective Date until the third anniversary thereof, Operator
shall, with reasonable diligence and at Operator’s sole cost and expense,
design, engineer, modify, construct and equip (or will cause to be designed,
engineered, modified, constructed and equipped) each Proposed Receipt Point
requested by Shipper, in a written notice to Operator, subject in all cases to
the following conditions:
(i)    during such three-year period, Operator will be responsible for not more
than $33,800,000.00, in the aggregate, of the actual costs (excluding overhead
and profit of all types whatsoever) directly incurred for the procurement of
materials for, and the design, engineering, construction, installation, testing
and commissioning of any and all Proposed Receipt Points contemplated by this
Section 2.3(a); and
(ii)    not later than 10 Days after receiving each request from Shipper for a
Proposed Receipt Point pursuant to this Section 2.3(a), Operator will notify
Shipper in writing of the proposed additional incremental MDV necessary for
Operator to recover a 12.5% annual cash-on-cash return – over a period of 10
years commencing on the in-service date of such Proposed Receipt Point – on the
actual costs directly incurred and paid by Operator in accordance with Section
2.3(a)(i); provided, however, that Shipper shall have five Business Days after
receipt of Operator’s notice to reject (in writing) such proposed additional
MDV, in which case Section 2.3(b) will apply to such Proposed Receipt Point; and
provided further that, unless Shipper timely rejects any such proposed
additional MDV, then Shipper will be deemed to have accepted such proposed
additional MDV. Any additional MDV as provided for in this Section 2.3(a)(ii)
shall commence upon the date of first flow of Crude Oil at the Proposed Receipt
Point and (notwithstanding Section 13.1) shall continue for 10 years from such
commencement of services at the Proposed Receipt Point;
provided, however, that in respect of the deemed Proposed Receipt Points on
Exhibit C, Section 2.3(a)(i) and Section 2.3(a)(ii) shall apply only to those
costs incurred from and after the Effective Date.
(b)    The Parties will promptly negotiate, reasonably and in good faith, the
terms applicable to the construction, operation and maintenance of each Proposed
Receipt Point not described in Section 2.3(a).
(c)    Shipper shall provide notice as soon as practicable of the expected date
of first production for the Proposed Receipt Point(s). Such notice to Operator
shall include (i) the location of the Proposed Receipt Point(s) and (ii) the
projected date of first flow through such Proposed Receipt Point(s).
(d)    Following each such notice, Operator will help expedite the installation
and commissioning of the Proposed Receipt Point(s). Shipper and Operator shall
reasonably cooperate in good faith to develop and exchange information and data
regarding such Proposed Receipt Point(s) as reasonably requested by the other
Party. The Parties further agree to cooperate in good faith and to communicate


8

--------------------------------------------------------------------------------




regularly regarding their efforts to obtain any and all permits, authorizations,
consents, and rights of way required for the connection of such Proposed Receipt
Point(s) to the Gathering System.
(e)    In furtherance of this Section 2.3, Operator will complete all activities
hereunder and, as applicable, under the relevant connection agreement related to
the connection of – and will place in-service and commence accepting volumes of
Shipper’s Crude Oil in accordance herewith (including in connection with any
proposed additional MDV therefor) at – each Proposed Receipt Point (each such
relevant date, the “PRP In-Service Date”) on or before, as applicable: (i) the
later of (A) the applicable date set forth in the relevant connection agreement
or (B) the date of first production for such Proposed Receipt Point; or (ii)
such other date agreed by the Parties. If the PRP In-Service Date has not
occurred in respect of any such Proposed Receipt Point within 30 days after,
using reasonable efforts, the applicable date set forth in the preceding
sentence (the “Scheduled In-Service Date”), then, commencing on the actual PRP
In-Service Date for the Receipt Point associated with such Proposed Receipt
Point – and continuing for the same number of Days as the period beginning on
the first Day after the applicable Scheduled In-Service Date and ending on the
actual PRP In-Service Date – Shipper shall receive a [***]% discount on the
Gathering System Rate and on the Re-Delivery System Rate for each Barrel of
Crude Oil delivered at such Receipt Point.
(f)    At any time an MDV is increased or reduced pursuant to this Contract,
either Party may update Exhibit A-2 to reflect such change, and the updated MDV
shall replace the previously applicable MDV.
Section 2.4    Facilities. Subject to the terms and conditions contained herein,
Shipper shall own, operate, maintain and repair – or, if and as applicable,
construct or cause to be constructed – any and all facilities required to
deliver Crude Oil to the applicable Receipt Point(s) and, as applicable, the
Re-Delivery Point(s).
Section 2.5    Grant of Rights of Way and Access. Shipper (on behalf of itself
and its relevant Affiliates) hereby grants to Operator (to the extent Shipper
and such Affiliates are able to do so under any of their respective agreements
with Third Parties and without the incurrence of material expense) an easement
and right of way upon the lands on which any gathering or transportation
services may be provided by Operator hereunder, and for the right of access to
such lands, for the purpose of constructing, installing, using, maintaining,
servicing, inspecting, repairing, operating, replacing, disconnecting, removing
and abandoning all or any portion of the Gathering System and Re-Delivery System
facilities, for the term of this Contract and for a reasonable period of time
after the termination or expiration of this Contract. Each Party shall maintain
at its expense all lease roads, access roads and other facilities leased, owned
or maintained by such Party upon such lands as reasonably necessary for the
other Party to access the Receipt Point(s) and such other Party’s facilities
located thereon. Neither Party has a duty to maintain the underlying agreements
(such as leases, easements and surface use agreements) upon which such grant of
easement or right of way to the other Party is based. Any personal property
placed by a Party upon the easements and rights-of-way granted herein shall
remain the personal property of such Party and may be disconnected and removed
by such Party, at its sole cost, at any time and for any reason, upon notice to
the other Party.
Section 2.6    Cooperation. Upon Operator’s request, Shipper shall reasonably
cooperate, at Operator’s sole cost and expense, with, and assist, Operator in
the acquisition of any additional rights of way, easements or surface leases
deemed reasonable or prudent by Operator for the purpose of constructing,
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting, removing and abandoning all or any portion of the
Gathering System and Re-Delivery System facilities. For the


9

--------------------------------------------------------------------------------




avoidance of doubt, however, all such rights of way, easements and surface
leases contemplated by this Section 2.6 shall be acquired in the name of
Operator and at its sole cost and expense.
ARTICLE 3    
GATHERING AND TRANSPORTATION SERVICES
Section 3.1    Intrastate Common Carrier. Operator will operate each of the
Gathering System and the Re-Delivery System, if and to the extent Operator
provides service on the Gathering System or the Re-Delivery System in intrastate
commerce, as applicable, as an intrastate common carrier oil pipeline as defined
under Texas law.
Section 3.2    Gathering System Gathering and Transportation Services. Subject
to the terms and conditions of this Contract, for all volumes of Crude Oil
delivered by Shipper at the Receipt Points: (a) Operator shall receive and
accept at the Receipt Points such volumes of Crude Oil; and (ii) Operator shall
gather, transport and deliver to Shipper at the Delivery Point(s) such volumes
of Crude Oil.
Section 3.3    Re-Delivery System Transportation Services. Subject to the terms
and conditions of this Contract, for all volumes of Crude Oil nominated by
Shipper and actually available for delivery from the Delivery Point to the
Re-Delivery Point: (a) Operator shall receive and accept at the Delivery
Point(s) such volumes of Crude Oil; and (ii) Operator shall transport and
deliver to Shipper at the Re-Delivery Point such volumes of Crude Oil.
Section 3.4    Nominations. On or before the Effective Date, Shipper shall
submit a binding notice of the Nominations with respect to each Day during the
then-current Month. Additionally, with respect to such Month and each Month
thereafter:  
(a)    on or before the 15th Day of each such Month, Shipper shall submit a
preliminary notice of the Nominations with respect to each Day during the
subsequent Month; and
(b)    on or before the last Business Day of each such Month, Operator shall
notify Shipper of the Nominations confirmed by Operator (in whole or in part)
for gathering and transportation services during the subsequent Month;
provided, however, that Shipper may submit a new or modified Nomination with
respect to Crude Oil volumes to be delivered on any Day not later than
8:00 a.m., Central Time, on the last Business Day preceding such Day, in which
case Operator shall have the right, in its reasonable discretion, to confirm or
reject (in whole or in part) such Nomination. The Parties acknowledge and agree
that the Nominations submitted by Shipper are for informational purposes only
and subject to the terms and conditions of this Contract, Operator shall accept
at least the Gathering System MDV and the Re-Delivery System MDV from Shipper
and will make reasonable efforts to accept from Shipper volumes in excess of the
Gathering System MDV and the Re-Delivery System MDV.
Section 3.5    Changes to Nomination. As soon as reasonably practicable, Shipper
will provide to Operator a new or modified Nomination (together with any other
information reasonably requested by Operator in relation thereto) with respect
to any anticipated adjustments to the volumes of Crude Oil hereunder.
Section 3.6    Storage. This Contract does not provide for any commercial
storage or other services with respect to Crude Oil volumes gathered and
delivered by Operator at the Big Spring


10

--------------------------------------------------------------------------------




Terminal. Operator will use the Gathering System and Re-Delivery System’s
operational storage, if available and as necessary, to allow for the gathering
and transportation of Crude Oil volumes pursuant to Shipper’s Nominations for
transportation to the Delivery Point(s). Operator will not accept for gathering
or transportation any Crude Oil volumes for which Shipper has not made the
necessary arrangements for shipment beyond the Delivery Point(s) or has not
provided the necessary facilities for receiving such Crude Oil as and when they
arrive at the Delivery Point(s). Provisions for storage during transit in
facilities furnished by Shipper at points on Operator’s system will be permitted
to the extent authorized by Operator.
ARTICLE 4    
MEASUREMENT AND QUALITY
Section 4.1    Measurement. Except to the extent of any conflict between the
terms and conditions of this ARTICLE 4, the following measurement provisions
will apply to all volumes of Crude Oil gathered and transported hereunder:
(a)    All measurements hereunder shall be made by meters generally acceptable
in the industry according to the API/ASTM Standard Method then in effect.
(b)    All measurements and tests shall be made in accordance with the latest
version of the API MPMS published methods.
(c)    Volume and gravity shall be adjusted to 60° Fahrenheit by the use of
Table 6A and 5A of the Petroleum Measurement Tables ASTM Designation D1250 in
their latest revision.
(d)    Full deduction for all free water and BS&W content shall be made
according to the applicable API MPMS Ch. 10.4 then in effect and any disputes
shall be handled in accordance with the methods as recommended by API MPMS.
(e)    Either Party shall have the right to have a representative witness all
gauges, tests and measurements. Except for arithmetic errors, in the absence of
the other Party’s representative, such gauges, tests and measurements shall be
deemed to be correct.
(f)    If Shipper desires to use Operator’s measurement reports or data to
satisfy Shipper’s reporting requirements to any Governmental Authority, then
Shipper is responsible for obtaining any license, permission or any other
authorization necessary for Shipper to use such reports or data, and Shipper
hereby acknowledges that it is (and will be) using such reports or data solely
at its own risk.
(g)    If any of the publications referenced above are no longer published, then
the Parties shall mutually agree to a replacement publication.
Section 4.2    Quality. The following quality provisions will apply to all
volumes of Crude Oil received by Operator at the Receipt Point(s) hereunder:  
(a)    Shipper warrants that Shipper’s Crude Oil will meet the applicable
quality specifications set forth in Exhibit B (as applicable, the “Quality
Specifications”).
(b)    Subject to Section 15.1(b), Operator warrants that the commingled Crude
Oil in the Gathering System common stream will, upon delivery at the Delivery
Point(s) or the Re-Delivery Point


11

--------------------------------------------------------------------------------




(as applicable), not exceed the maximum API gravity requirements of the
receiving facilities immediately downstream of the Delivery Point(s) ) or the
Re-Delivery Point (as applicable).
(c)    Operator shall have the right, without prejudice to any other remedy
available to Operator, to reject any volumes of Crude Oil that fail to meet the
Quality Specifications (“Off-Spec Crude Oil”), even after delivery to Operator,
and to discontinue accepting Shipper’s Crude Oil for so long as such conditions
exist; provided that if either Party becomes aware that Shipper is delivering
(or will deliver) any volumes of Off-Spec Crude Oil, then such Party will
promptly notify the other Party and Operator shall take any and all steps to
mitigate any damage caused by such Off-Spec Crude Oil; and provided further
that, in accordance with any such notice regarding Off-Spec Crude Oil, Operator
shall have the right, in Operator’s sole discretion, to consent in writing to
the continued delivery by Shipper, and to the receipt, gathering and
transportation by Operator, of such volumes of Off-Spec Crude Oil for so long as
such conditions exist.
(d)    Any acceptance by Operator of Off-Spec Crude Oil in one instance shall
not be deemed a waiver by Operator of its right to reject Off-Spec Crude Oil in
any other instance.
(e)    Shipper shall be liable for and shall indemnify Operator and hold it
harmless against all Losses incurred by Operator Group with respect to damage to
the Gathering System or to any Third Party’s Crude Oil caused by or attributable
to Operator’s receipt, gathering, transportation or delivery, as applicable, of
any Off-Spec Crude Oil; provided, however, if Operator at any time knowingly
accepts or consents to the delivery of Off-Spec Crude Oil, then such knowing
acceptance or consent shall constitute a waiver of this provision on the part of
Operator.
ARTICLE 5    
IMBALANCES
Section 5.1    Imbalances. Any and all imbalances hereunder will be subject to
the following:
(a)    volumes of Crude Oil delivered by Operator to Shipper or for Shipper’s
account at the Delivery Point(s) and Re-Delivery Point shall conform to the
volumes nominated by Shipper for delivery by Operator that Day at the Delivery
Point(s) and Re-Delivery Point, except that Operator may conform such volumes to
the volumes of Crude Oil actually received from Shipper at the Receipt Point(s);
and
(b)    Subject to the terms and conditions of this Agreement, Operator may at
any time temporarily interrupt or curtail receipts or deliveries of Crude Oil,
or adjust Shipper’s Nominations therefor, in order to resolve any current or
anticipated imbalances between such receipts and deliveries on the Gathering
System.
ARTICLE 6    
LINE FILL OBLIGATION
Section 6.1    Line Fill. Shipper’s Line Fill obligation is as follows:
(a)    on or before the last Business Day of each Month, Operator shall notify
Shipper, in connection with Operator’s confirmation (in whole or in part) of
Shipper’s Nominations with respect to the subsequent Month, of the volume of
Line Fill Shipper is obligated to maintain in inventory on the Gathering System
during the subsequent Month, which shall be no more than Shipper’s proportionate
share based upon all other Crude Oil being transported on the Gathering System
or Re-Delivery System,


12

--------------------------------------------------------------------------------




provided that the Parties acknowledge and agree that as of the Effective Date
the Shipper currently owns any and all Line Fill currently in the Gathering
System and Re-Delivery System and such Line Fill shall satisfy the Line Fill
requirements hereunder for the initial Month after the Effective Date;
(b)    on or before the first Day of each Month (or as soon as reasonably
practicable with respect to any request from Operator not made pursuant to
Section 6.1(a)), Shipper shall deliver to the Receipt Point(s) the total volume
of Crude Oil requested by Operator (in connection with Section 6.1(a) or
otherwise) for Line Fill;
(c)    on or before the first Day of each Month, if and to the extent Operator
has requested from Shipper a volume of Line Fill (in connection with Section
6.1(a) or otherwise), Operator shall, as applicable, (i) receive from Shipper at
the Receipt Point(s) a volume of Crude Oil sufficient to meet Shipper’s Line
Fill obligation during such Month, or (ii) deliver to Shipper at the Delivery
Point(s) a volume of Crude Oil equal to the positive result obtained from
subtracting Shipper’s Line Fill obligation during such Month from Shipper’s Line
Fill obligation during the prior Month (if any); and
(d)    except as set forth in Section 6.1(c), any and all volumes of Crude Oil
delivered by Shipper for Line Fill will be redelivered by Operator to Shipper at
the Delivery Point(s) only after:
(i)    this Contract has expired or has been terminated;
(ii)
Shipper inventory balances have been reconciled between Operator and Shipper;
and

(iii)    all fees due and payable to Operator by Shipper have been fully and
finally paid;
provided that Operator shall have a reasonable period of time after satisfaction
of the above in which to complete any administrative or operational requirements
incident to the re-delivery of such Line Fill Crude Oil to Shipper at the
Delivery Point(s) and title to any and all Line Fill delivered to Operator shall
remain with Shipper.
ARTICLE 7    
MINIMUM THROUGHPUT COMMITMENTS; RATES AND FEES
Section 7.1    Gathering System Minimum Throughput Commitment. On an average
Daily basis during each Quarter, Shipper shall schedule and deliver to Operator
not less than the Gathering System MDV of Crude Oil at the Receipt Points.  
(a)    If in the aggregate during any Quarter, the Gathering System Rate paid by
Shipper for all Barrels of Crude Oil delivered during such Quarter (each such
Quarterly aggregate Gathering System Rate payment being the “Gathering System
Actual Quarterly Payment”) is less than the amount resulting from the following
equation: (A) the then-applicable Gathering System Rate, multiplied by (B) (i)
the Gathering System MDV, multiplied by the number of days in such Quarter, (ii)
less any Barrels of Crude Oil not accepted by Operator at the Receipt Point (for
any reason other than Shipper’s delivery of Off-Spec Crude Oil not accepted or
consented to by Operator) or any Barrels not delivered by Shipper due to an
event of Force Majeure during such Quarter (such amount, the “Gathering System
Minimum Quarterly Payment”), then a Gathering System Deficiency Payment is due
and owing and Operator shall deliver Shipper a written notice (such Notice, a
“Gathering System Deficiency Notice”) following the end of such Quarter. Shipper
shall pay each Gathering System Deficiency Payment that is not the subject of a
Gathering System Dispute Notice due and owing to Operator within 10 Days after
the date


13

--------------------------------------------------------------------------------




on which Shipper received the Gathering System Deficiency Notice therefor. If
Shipper disputes any Gathering System Deficiency Notice, Shipper shall deliver
to Operator written notice therefor (a “Gathering System Dispute Notice”) within
10 Days after receiving such Gathering System Deficiency Notice. If all or part
of any such Gathering System Deficiency Payment requested in the Gathering
System Dispute Notice is determined to be owed to Operator, then Shipper shall
pay to Operator the full amount of all or such part of such Gathering System
Deficiency Payment promptly upon such determination.
(b)    Any Gathering System Deficiency Payments made by Shipper to Operator
under the provisions of Section 7.1(a) may be utilized by Shipper as a
prepayment of the Gathering System Rate due and payable by Shipper to Operator
for Barrels of Crude Oil delivered on an average Daily basis during a subsequent
Quarter in excess of such subsequent Quarter’s Gathering System MDV (each such
prepayment amount, a “Gathering System Deficiency Credit”). If, during any
subsequent Quarter, Shipper delivers Barrels of Crude Oil on an average Daily
basis in excess of the then-applicable Gathering System MDV, then, unless
otherwise directed by Shipper in a prior written notice, Operator will
automatically apply any such unexpired Gathering System Deficiency Credits
against the Gathering System Rate for such excess Barrels of Crude Oil on
relevant subsequent invoice(s).
(c)    Any unused Gathering System Deficiency Credits incurred during a calendar
year will be permanently forfeited by Shipper at the conclusion of such calendar
year. The forfeiture of any such Gathering System Deficiency Credits shall be
tolled, and the forfeiture date set forth in the foregoing sentence of this
Section 7.1(c) shall be extended, on a Day-for-Day basis for each day with
respect to which Shipper held effective Gathering System Deficiency Credits and
was ready, willing and able to deliver Barrels of Crude Oil to Operator at the
relevant Receipt Point(s) but was prevented from delivering such Crude Oil due
to (x) Operator’s failure to receive Barrels of Crude Oil (for any reason other
than Shipper’s delivery of Off-Spec Crude Oil not accepted or consented to by
Operator) or (y) an event of Force Majeure that causes Shipper to fail to
deliver Barrels of Crude Oil at the Receipt Point(s); provided that the period
of any such extensions shall be rounded up to the next full calendar Quarter
such that any and all applicable Gathering System Deficiency Credits shall be
eligible for application to any such excess Barrels of Crude Oil delivered by
Shipper to Operator during such Quarter.
(d)    If in the aggregate during any Quarter, the Gathering System Actual
Quarterly Payment exceeds the Minimum Quarterly Payment for such Quarter, then
the amount of such excess may be utilized by Shipper as a prepayment of the
Gathering System Deficiency Payment(s) otherwise due and payable by Shipper to
Operator in respect of a subsequent Quarter (each such prepayment amount, an
“Gathering System Excess Volume Credit”). If, during any subsequent Quarter,
Shipper incurs a Gathering System Deficiency Payment, then, unless otherwise
directed by Shipper in a prior written notice, Operator will automatically apply
any such unexpired Gathering System Excess Volume Credits against such Gathering
System Deficiency Payment on relevant subsequent invoice(s).  
(e)    Any unused Gathering System Excess Volume Credits incurred during a
calendar year will be permanently forfeited by Shipper at the conclusion of such
calendar year. The forfeiture of any such Gathering System Excess Volume Credits
shall be tolled, and the forfeiture date set forth in the foregoing sentence of
this Section 7.1(e) shall be extended, on a Day-for-Day basis for each day with
respect to which Shipper held effective Gathering System Excess Volume Credits
and was ready, willing and able to deliver Barrels of Crude Oil to Operator at
the relevant Receipt Point(s) but was prevented from delivering such Crude Oil
due to (x) Operator’s failure to receive Barrels of Crude Oil (for any reason
other than Shipper’s delivery of Off-Spec Crude Oil not accepted or consented to
by Operator) or (y) an event of Force Majeure that causes Shipper to fail to
deliver Barrels of Crude Oil at the Receipt


14

--------------------------------------------------------------------------------




Point(s); provided that the period of any such extensions shall be rounded up to
the next full calendar Quarter such that any and all applicable Gathering System
Excess Volume Credits shall be eligible for application to any such excess
Barrels of Crude Oil delivered by Shipper to Operator during such full Quarter.
Section 7.2    Re-Delivery System Minimum Throughput Commitment. On an average
Daily basis during each Quarter, Shipper shall schedule and deliver to Operator
not less than the Re-Delivery System MDV of Crude Oil at the Delivery Point(s).
 
(a)    If in the aggregate during any Quarter, the Re-Delivery System Rate paid
by Shipper for all Barrels of Crude Oil delivered during such Quarter (each such
Quarterly aggregate Re-Delivery System Rate payment being the “Re-Delivery
System Actual Quarterly Payment”) is less than the amount resulting from the
following equation: (A) the then-applicable Re-Delivery System Rate, multiplied
by (B) (i) the Re-Delivery System MDV, multiplied by the number of days in such
Quarter, (ii) less any Barrels of Crude Oil not accepted by Operator to
transport from the Delivery Point to the Re-Delivery Point (for any reason other
than Shipper’s delivery of Off-Spec Crude Oil not accepted or consented to by
Operator) or any Barrels not delivered by Shipper due to an event of Force
Majeure during such Quarter (such amount, the “Re-Delivery System Minimum
Quarterly Payment”), then a Re-Delivery System Deficiency Payment is due and
owing and Operator shall deliver Shipper a written notice (such Notice, a
“Re-Delivery System Deficiency Notice”) following the end of such Quarter.
Shipper shall pay each Re-Delivery System Deficiency Payment that is not the
subject of a Re-Delivery System Dispute Notice due and owing to Operator within
10 Days after the date on which Shipper received the Re-Delivery System
Deficiency Notice therefor. If Shipper disputes any Re-Delivery System
Deficiency Notice, Shipper shall deliver to Operator written notice therefor (a
“Re-Delivery System Dispute Notice”) within 10 Days after receiving such
Re-Delivery System Deficiency Notice. If all or part of any such Re-Delivery
System Deficiency Payment requested in the Re-Delivery System Dispute Notice is
determined to be owed to Operator, then Shipper shall pay to Operator the full
amount of all or such part of such Re-Delivery System Deficiency Payment
promptly upon such determination.
(b)    Any Re-Delivery System Deficiency Payments made by Shipper to Operator
under the provisions of Section 7.2(a) may be utilized by Shipper as a
prepayment of the Re-Delivery System Rate due and payable by Shipper to Operator
for Barrels of Crude Oil delivered on an average Daily basis during a subsequent
Quarter in excess of such subsequent Quarter’s Re-Delivery System MDV (each such
prepayment amount, a “Re-Delivery System Deficiency Credit”). If, during any
subsequent Quarter, Shipper delivers Barrels of Crude Oil on an average Daily
basis in excess of the then-applicable Re-Delivery System MDV, then, unless
otherwise directed by Shipper in a prior written notice, Operator will
automatically apply any such unexpired Re-Delivery System Deficiency Credits
against the Re-Delivery System Rate for such excess Barrels of Crude Oil on
relevant subsequent invoice(s).
(c)    Any unused Re-Delivery System Deficiency Credits incurred during a
calendar year will be permanently forfeited by Shipper at the conclusion of such
calendar year. The forfeiture of any such Re-Delivery System Deficiency Credits
shall be tolled, and the forfeiture date set forth in the foregoing sentence of
this Section 7.2(c) shall be extended, on a Day-for-Day basis for each day with
respect to which Shipper held effective Re-Delivery System Deficiency Credits
and was ready, willing and able to deliver Barrels of Crude Oil to Operator at
the Delivery Point but was prevented from delivering such Crude Oil due to (x)
Operator’s failure to receive Barrels of Crude Oil (for any reason other than
Shipper’s delivery of Off-Spec Crude Oil not accepted or consented to by
Operator) or (y) an event of Force Majeure that causes Shipper to fail to
deliver Barrels of Crude Oil at the Delivery Point; provided that the period of
any such extensions shall be rounded up to the next full calendar Quarter such
that any


15

--------------------------------------------------------------------------------




and all applicable Re-Delivery System Deficiency Credits shall be eligible for
application to any such excess Barrels of Crude Oil delivered by Shipper to
Operator during such full Quarter.
(d)    If in the aggregate during any Quarter, the Re-Delivery System Actual
Quarterly Payment exceeds the Re-Delivery System Minimum Quarterly Payment for
such Quarter, then the amount of such excess may be utilized by Shipper as a
prepayment of the Re-Delivery System Deficiency Payment(s) otherwise due and
payable by Shipper to Operator in respect of a subsequent Quarter (each such
prepayment amount, an “Re-Delivery System Excess Volume Credit”). If, during any
subsequent Quarter, Shipper incurs a Re-Delivery System Deficiency Payment,
then, unless otherwise directed by Shipper in a prior written notice, Operator
will automatically apply any such unexpired Re-Delivery System Excess Volume
Credits against such Re-Delivery System Deficiency Payment on relevant
subsequent invoice(s).  
(e)    Any unused Re-Delivery System Excess Volume Credits incurred in a
calendar year will be permanently forfeited by Shipper at the conclusion of such
calendar year. The forfeiture of any such Re-Delivery System Excess Volume
Credits shall be tolled, and the forfeiture date set forth in the foregoing
sentence of this Section 7.2(e) shall be extended, on a Day-for-Day basis for
each day with respect to which Shipper held effective Re-Delivery System Excess
Volume Credits and was ready, willing and able to deliver Barrels of Crude Oil
to Operator at the Delivery Point but was prevented from delivering such Crude
Oil due to (x) Operator’s failure to receive Barrels of Crude Oil (for any
reason other than Shipper’s delivery of Off-Spec Crude Oil not accepted or
consented to by Operator) or (y) an event of Force Majeure that causes Shipper
to fail to deliver Barrels of Crude Oil at the Delivery Point; provided that the
period of any such extensions shall be rounded up to the next full calendar
Quarter such that any and all applicable Re-Delivery System Excess Volume
Credits shall be eligible for application to any such excess Barrels of Crude
Oil delivered by Shipper to Operator during such full Quarter.
Section 7.3    MDV Adjustments. Operator acknowledges that some or all of
Shipper’s Crude Oil volumes delivered to fulfill Shipper’s MDV obligations
hereunder are supplied to Shipper by Persons under separate contractual
arrangements. If at any time any such contractual arrangement is suspended,
released or terminated, in whole or in part, based on any breach by Operator of
this Contract or under a contractual arrangement with such Person(s), then
Shipper will have the option (in each case, exercisable upon notice to Operator)
to reduce the applicable MDV(s) by a volume of Crude Oil (in BPD) equal to the
average Daily volume of Crude Oil delivered at the Receipt Points (in respect of
the Gathering System) or at the Delivery Point(s) (in respect of the Re-Delivery
System) during the preceding 365 Day period and attributable to such suspended,
released or terminated contractual arrangements, for so long as such suspension,
release or termination is effective. In the event any delivery of Crude Oil to
Shipper that is subject to temporary suspension or release under such
contractual arrangement is resumed, then Shipper shall promptly notify Operator
of such resumption and the applicable MDV(s) shall be increased by a volume
equal to the reductions made to such MDV(s) under this Section 7.3 as a result
of such suspension or release. In each case, the applicable MDVs hereunder will
be automatically reduced or increased without further action by the Parties 30
Days after Operator’s receipt of Shipper’s notice to exercise such option or to
resume delivery, as applicable.
Section 7.4    Gathering System Rates. For each Barrel of Crude Oil received and
accepted by Operator from or on behalf of Shipper hereunder at a Receipt Point
and delivered to the Delivery Point, Shipper shall pay the then current
applicable Gathering System Rate.


16

--------------------------------------------------------------------------------




Section 7.5    Re-Delivery System Rates. For each Barrel of Crude Oil
transported by Operator from or on behalf of Shipper hereunder at a Delivery
Point and delivered to the Re-Delivery Point, Shipper shall pay the then current
applicable Re-Delivery System Rate.
Section 7.6    Rate Adjustment. The Gathering System Rate and the Re-Delivery
System Rate set forth herein shall be adjusted on (a) July 1st of the second
Contract Year and (b) each July 1st thereafter. The annual adjustment shall
reflect the inflation adjustments promulgated annually by FERC pursuant to 18
C.F.R. § 342.3(d) or any successor indexing methodology that the FERC may adopt,
but in no event exceeding [***]%; provided, however, in no event shall such
adjusted rates be less than the initial rates set forth in Section 7.4 and
Section 7.5 above.
Section 7.7    Operator Tariff. Operator has the right, in its reasonable
discretion (subject to applicable Law), to file with the TRRC a tariff that
reflects the rates described in this ARTICLE 7.
ARTICLE 8    
BILLING AND PAYMENT
Section 8.1    Generally. This ARTICLE 8 shall apply to all statements and
payments required hereunder.
Section 8.2    Statements and Payments. No later than the 10th Business Day of
each Month, Operator will send Shipper, a written account of the amount owed to
Operator by Shipper for the services provided hereunder in the immediately
preceding Month. In the event actual measurements of volumes of Crude Oil are
unavailable in any Month of service, a Monthly statement may be issued based on
estimated quantities, which shall be corrected to actual quantities once
information about such actual quantities are available. The Party owing payment
to the other Party shall pay the net amount shown on such Monthly statement
within 10 Days of the date of such Monthly statement, unless such 10th Day is
not a Business Day, in which case, such Party will make payment on the next
Business Day. All payments shall be made and all fees shall be calculated in
United States dollars. The acceptance of payment after the expiration or
termination of this Contract will not be deemed a renewal or extension of this
Contract. Operator acknowledges and agrees that Shipper may net any and all
amounts owed by Operator to Shipper under any other contract or agreement
against any and all amounts due from Shipper to Operator under this Contract.
Any and all payments for a Gathering System Deficiency Payment and/or
Re-Delivery System Deficiency Payment shall be managed in accordance with
Section 7.1(a) and Section 7.2(a).


Section 8.3    Delinquent Payments. Any amounts not subject to reasonable
dispute and not paid by the due date in Section 8.2 will be deemed delinquent
and will accrue interest at the Interest Rate. Such interest shall accrue from
and including the due date until but excluding the date the delinquent amount is
paid in full.
Section 8.4    Payment Disputes. A Party may dispute any invoice or statement by
written notice within 12 Months following the Month in which such invoice or
statement was rendered. Upon resolution of the dispute, any required payment
shall be made within 30 Days of such resolution.
Section 8.5    Audit. Each Party may, at its sole expense and during normal
working hours, Quarterly examine the records of the other Party to the extent
necessary to verify the accuracy of any statement, charge or computation up to
12 Months following the Month in which such statement, charge or computation was
rendered. This provision survives any termination of the Contract for the later
of (a) a


17

--------------------------------------------------------------------------------




period of 12 Months from the end of the Month in which the date of such
termination occurred or (b) until a dispute initiated within the 12 Month period
is finally resolved.
ARTICLE 9    
CREDITWORTHINESS
Section 9.1    Generally. This ARTICLE 9 shall apply to Shipper’s
creditworthiness obligations hereunder.
Section 9.2    Creditworthiness. If at any time Shipper fails to make payment
for any amount not subject to reasonable dispute according to ‎ARTICLE 8,
Operator may request Adequate Assurance of Payment. Shipper may receive or
continue to receive service if it provides Adequate Assurance of Payment within
five Business Days after the date Shipper receives written demand by Operator.
Section 9.3    Adequate Assurance of Payment. The Adequate Assurance of Payment
must be provided in a minimum amount equal to the immediately preceding three
Months’ fees at the time such Adequate Assurance of Payment is requested.
Section 9.4    Payment Default. In the event of a default in payment of any
amounts due from Shipper, Operator may liquidate or draw upon the Adequate
Assurance of Payment in order to satisfy Shipper’s obligations. If and to the
extent Operator liquidates or draws upon the Adequate Assurance of Payment in
accordance herewith, Shipper shall replace the liquidated or drawn-upon funds
within 10 Business Days after the date Shipper receives written demand by
Operator therefor.
Section 9.5    Failure to Provide or Replace Adequate Assurance of Payment. If
Shipper fails to (i) provide any Adequate Assurance of Payment requested by
Operator or (ii) replace any liquidated or drawn-upon funds demanded by
Operator, in each case, within 10 Business Days after such request or demand is
made by Operator under this ARTICLE 9, then Operator shall have the right, at
its sole election at any time prior to the time at which Shipper complies with
such request or demand, as applicable, to take any one or both of the following
actions by notice to Shipper thereof:
(a)    immediately suspend performance hereunder until Shipper complies with
such request or demand, as applicable; and
(b)    terminate this Contract effective on the 30th Day after the date of such
request or demand, as applicable, unless, prior to the end of such 30th Day,
Shipper complies with such request or demand, as applicable.
For the avoidance of doubt, Shipper’s obligation to deliver no less than the
Gathering System MDV and the Re-Delivery System MDV is not suspended or tolled,
and the applicable Gathering System Deficiency Payments and Re-Delivery System
Deficiency Payments shall continue to accrue, during any period when Operator
has suspended performance pursuant to Section 9.5(a).
ARTICLE 10    
ELECTRICITY AND GAS FOR TRANSPORTATION PUMPS
Section 10.1    Electricity and Gas for Transportation Pumps. [***]


18

--------------------------------------------------------------------------------




ARTICLE 11    
TAXES AND OTHER CHARGES
Section 11.1    Generally. Shipper shall pay, or cause to be paid, all Taxes
with respect to Crude Oil delivered hereunder and the handling thereof prior to
receipt thereof by Operator at the Receipt Points and after re-delivery thereof
to Shipper at the Delivery Point and/or the Re-Delivery Point. Operator shall
pay or cause to be paid all Taxes with respect to Crude Oil delivered hereunder
to the extent imposed upon Operator for the activity of gathering and
transporting Crude Oil after receipt thereof by Operator at the Receipt Points
and prior to Re-Delivery thereof to Shipper at the Delivery Points and/or the
Re-Delivery Point. Notwithstanding anything in this ARTICLE 11 to the contrary,
each Party shall pay or cause to be paid its own federal or state Taxes measured
on real property, income, profits or gains (including any franchise tax).
Section 11.2    Severance Taxes; Other Taxes or Charges. Operator shall have no
duties or liabilities under this Contract with regard to the reporting and
payment of severance or production Taxes imposed with respect to the Crude Oil
delivered, gathered and transported hereunder. Shipper is responsible for and
shall pay, or cause to be paid, all Taxes lawfully levied and imposed upon the
Crude Oil delivered hereunder. Each Party shall be responsible and liable for
any Taxes levied or assessed against any of such Party’s property or facilities
used for the purpose of carrying out the provisions of this Contract.
ARTICLE 12    
PRORATIONED CAPACITY
Section 12.1    Proration. Operator may interrupt or curtail gathering and
transportation services to Shipper and any Third Party Shippers for such
reasonable periods of time as may be required during events of Force Majeure
and, to the extent Force Majeure does not apply, (x) for the purpose of
performing (or allowing) any repairs, maintenance, replacement, upgrading or
other work related to the Gathering System or any facilities downstream of the
Delivery Point(s), or (y) when, for any reason, the amount of Crude Oil
nominations submitted by all shippers exceeds the Gathering System’s or the
Re-Delivery System’s capacity for a given Month.
(a)    If such interruption or curtailment is due to a planned outage, then
Operator shall give Shipper prior notice of such interruption or curtailment not
later than 30 Days prior to the commencement of the interruption or curtailment,
which notice shall provide reasonable details regarding the cause and
anticipated duration of such interruption and curtailment.
(b)    If such interruption or curtailment is unforeseen, Operator shall give
Shipper notice of such interruption and curtailment as soon as reasonably
possible, which notice shall provide reasonable details regarding the cause and
anticipated duration of such interruption and curtailment.
(c)    Subject to Section 13.3, Operator shall use reasonable commercial efforts
to minimize the extent and duration of any interruption or curtailment and the
impact of such interruption or curtailment on the operation of the Gathering
System or the Re-Delivery System.
Section 12.2    Proration Policy. When the amount of Crude Oil nominations
properly submitted by all shippers exceeds the Gathering System’s or the
Re-Delivery System’s capacity for a given Month, Operator shall give first
priority to shippers that have made an MDV commitment and allocate any remaining


19

--------------------------------------------------------------------------------




space on a pro rata basis. The aggregate capacity available for service during
the Month of allocation is the “Prorationed Capacity”.
Section 12.3    Non-Pipeline/Truck Deliveries. [***]
ARTICLE 13    
CONTRACT TERM AND TERMINATION
Section 13.1    Term. This Contract shall commence and be effective as of the
Effective Date and shall continue for an initial term ending upon the expiration
of the 10th Contract Year (the “Initial Term”). Shipper shall have the option to
automatically extend the Initial Term for two additional periods of five
Contract Years (each such period, an “Extension”, and collectively with the
Initial Term, the “Extended Initial Term”), which option Shipper may exercise
(a) with respect to the first Extension by delivering written notice to Operator
at least 90 Days prior to the last Day of the Initial Term, and (b) with respect
to the second Extension by delivering written notice to Operator at least 90
Days prior to the last Day of the first Extension. Upon the expiration of the
Initial Term or the Extended Initial Term, as applicable, this Contract shall
remain effective and shall continue from Contract Year to Contract Year
thereafter unless and until terminated by either Party, effective as of the
expiration of the Initial Term, the Extended Initial Term or of any Contract
Year thereafter, as applicable (such period of time between commencement and
termination, including the Initial Term, each Extension and each additional
Contract Year thereafter, the “Term”), upon at least 90 Days prior written
notice to the other Party.  
Section 13.2    Termination for Material Breach or Default. In addition to any
other termination rights under this Contract, if either Party is in material
breach or default of any provision under this Contract, then the other Party
shall have the right, at its sole election at any time prior to the time at
which such first Party cures such material breach or default, as applicable, to
take one or both of the following actions by notice to such first Party thereof:
(a)    immediately suspend performance hereunder until such first Party cures
such material breach or default, as applicable; and
(b)    terminate this Contract effective on the 30th Day after the date of such
notice unless, prior to the end of such 30th Day, such first Party cures (or has
taken substantial actions to cure) such material breach or default, as
applicable.
For the avoidance of doubt, Shipper’s obligation to deliver no less than the
Gathering System MDV and the Re-Delivery System MDV is not suspended or tolled,
and the applicable Gathering System Deficiency Payments and Re-Delivery System
Deficiency Payments shall continue to accrue, during any period when Operator
has suspended performance pursuant to Section 13.2(a).
Section 13.3    Termination for Extended Suspension of Operator Performance. In
addition to any other termination rights under this Contract, Shipper shall have
the right to terminate this Contract upon 15 days advance written notice to
Operator if:
(a)    an event of Force Majeure has occurred and is continuing and such event
prevents Operator from receiving at the Receipt Points or otherwise providing
the services hereunder for at least [***]% of the Barrels of Crude Oil delivered
by Shipper for a period of [***] consecutive Months or for a total of [***]
non-consecutive Months during any period of [***] consecutive Months; or


20

--------------------------------------------------------------------------------




(b)    at any time after the Commencement Date, Operator does not accept at the
Receipt Points at least [***]% of the Barrels of Crude Oil delivered by Shipper
for a period of [***] consecutive Months due to any reason other than an event
of Force Majeure.
Section 13.4    Termination for Extended Suspension of Shipper Performance. In
addition to any other termination rights under this Contract, Operator shall
have the right to terminate this Contract upon 15 days advance written notice to
Shipper if an event of Force Majeure has occurred and is continuing and such
event prevents Shipper from delivering Crude Oil (or accruing deficiency
payments) hereunder for at least [***]% of the Gathering System MDV or
Re-Delivery System MDV, as applicable, for a period of [***] consecutive Months
or for a total of [***] non-consecutive Months during any period of [***]
consecutive Months. For the avoidance of doubt, Shipper’s obligation to deliver
no less than the Gathering System MDV and the Re-Delivery System MDV will
terminate and be of no further force and effect if Operator terminates this
Contract as provided for in this Section 13.4.
ARTICLE 14    
TARIFFS AND REGULATION
Section 14.1    Laws and Regulation.
(a)    The Parties (i) acknowledge that all or part of the Gathering System may
be subject to regulation by the TRRC or other Governmental Authority with
jurisdiction of the Gathering System and this Contract and (ii) agree to comply
with all applicable Laws, rules and regulations in connection therewith.
(b)    If, at any time during the Term, any Governmental Authority takes any
action which, with respect to or as a result of the services provided under this
Contract, subjects Operator or any of the Gathering System or Re-Delivery System
to any greater or different regulation or jurisdiction than that existing on the
Commencement Date and such government action is reasonably likely to have a
material adverse effect upon Operator’s business or assets, in whole or in part,
then Operator may deliver a notice of change to Shipper within 30 days of
obtaining knowledge of such government action. The Parties shall then negotiate
in good faith to modify the terms of this Contract to attempt to place Operator
in its original or comparable position prior to the government action.
Section 14.2    Tariffs Changes and Filings. If and to the extent all or part of
the Gathering System or Re-Delivery System becomes subject to regulation by the
TRRC or other Governmental Authority with jurisdiction of the Gathering System
or Re-Delivery System and this Contract, then the following provisions will
apply for all purposes hereunder:
(a)    The Parties will acknowledge and agree that Operator is a common carrier
for hire, and this Contract and all gathering and transportation services
performed by it on the Gathering System or Re-Delivery System for Shipper
pursuant to this Contract, shall be subject to the rules and regulations in
Operator’s applicable tariff(s) in effect from time to time, including, without
limitation, laws and regulations that prevent discrimination in favor of any
given Shipper or the provision of service for consideration other than the rate
set forth in a published tariff; provided, as between Operator and Shipper, if
and to the extent any conflict exists between the terms and conditions of this
Contract and the terms and conditions of the tariff, then the terms and
conditions of this Contract will govern and control to the extent of such
conflict, so long as such terms and conditions are not contrary to applicable
Law.


21

--------------------------------------------------------------------------------




(b)    A copy of Operator’s tariff that will be filed with the TRRC will be
attached as an Exhibit to this Contract after such tariff is effective. Operator
shall be responsible for filing with the TRRC all necessary amendments or
addenda to the tariff in order to provide to Shipper the gathering and
transportation services (at the rates and charges) contemplated by this
Contract. If any tariff filed by Operator hereunder has a material adverse
effect on Shipper, then Shipper shall have a right to terminate this Contract
(inclusive of any MDV obligation) immediately upon written notice to Operator.
ARTICLE 15    
CUSTODY AND INDEMNITY
Section 15.1    Custody and Control; Commingling.
(a)    Custody and control of volumes of Crude Oil delivered hereunder
(inclusive of Line Fill) shall pass from Shipper to Operator after the receipt
by Operator at the Receipt Point(s) of such volumes of Crude Oil, and Operator
shall control and possess such volumes of Crude Oil at and after the Receipt
Point(s) and prior to the delivery, at the Delivery Point and, if and to the
extent applicable, the Re-Delivery Point, of such volumes of Crude Oil to or for
the account of Shipper. Shipper shall have custody and control of such volumes
of Crude Oil at all other times.
(b)    Shipper acknowledges that the Crude Oil delivered by Shipper may be
commingled with Crude Oil of Third Parties, and accordingly, that the Crude Oil
delivered by Operator at the Delivery Point or the Re-Delivery Point to or for
the account of Shipper may not be the same Crude Oil as that delivered by
Shipper to Operator into the Gathering System at the Receipt Points; provided,
however, that any Crude Oil delivered to the Delivery Point or the Re-Delivery
Point shall meet the Quality Specifications of the Crude Oil delivered at the
Receipt Points. If Shipper reasonably requests, or if Operator reasonably
determines, in either case, that any volumes of Crude Oil delivered (or to be
delivered) by Shipper to the Gathering System or the Re-Delivery System should
be batched separately from any other volumes of Crude Oil delivered (or to be
delivered) by any Person to the Gathering System or the Re-Delivery System as a
result of material differences in the applicable Quality Specifications of such
volumes of Crude Oil, then Operator shall have the obligation to batch such
volumes of Shipper’s Crude Oil separately from such other volumes of Crude Oil.
(c)    Shipper warrants that, at the time of delivery of its Crude Oil to
Operator at the Receipt Points, any such Crude Oil will be free and clear of all
liens, encumbrances and adverse claims of any kind that are created by Shipper
or any of its Affiliates or are otherwise the result of the negligence or fault
of Shipper or any of its Affiliates.
Section 15.2    Indemnification.
[***]
ARTICLE 16    
FORCE MAJEURE
Section 16.1    Suspension of Obligation. Subject to the provisions of Section
16.2 and Section 16.3, if and to the extent that, after the Commencement Date,
any Party is prevented or delayed, in whole or in part, by an event of Force
Majeure from performing any obligation under this Contract, then such obligation
shall be suspended, and the performance thereof excused, for so long as such
event of Force


22

--------------------------------------------------------------------------------




Majeure continues and any additional period when such Party remains unable to
perform such obligations as a result of such event of Force Majeure.
Section 16.2    Notification. When seeking to rely on the provisions of this
ARTICLE 16, a Party shall promptly:
(a)    upon obtaining knowledge of the occurrence of the event of Force Majeure
giving rise to the right to rely on Section 16.1, promptly give written notice
the other Party of such event of Force Majeure; and
(b)    keep the other Party reasonably apprised of the reasonably expected date
by which such event of Force Majeure is likely to be remedied and resolved.
Section 16.3    Limitations. Notwithstanding anything to the contrary set forth
in this ARTICLE 16:
(a)    lack of finances shall not be considered an event of Force Majeure;
(b)    [***]
(c)    no event of Force Majeure shall suspend or excuse the performance of any
obligation to make payment of any amount due and payable under or in respect of
this Contract and shall not give rise to any extension of the Term, except as
otherwise may be provided for herein; and
(d)    the suspension of any obligations shall be of no greater scope and of no
longer duration than is reasonably required due to the Force Majeure event, and
the affected Party shall use commercially reasonable efforts to overcome or
mitigate the effects of such Force Majeure event.
ARTICLE 17    
ASSIGNMENTS
Section 17.1    Assignment. The Parties’ respective rights and obligations under
this Contract may not be transferred or assigned without the prior written
consent of the other Party, which consent will not be unreasonably withheld,
conditioned or delayed; provided that it will be reasonable for the
non-assigning Party to withhold consent if the proposed assignee is not
Creditworthy or does not provide Adequate Assurance of Payment when requested by
the non assigning Party in accordance herewith. This Contract shall be binding
upon and inure to the benefit of the permitted successors and assigns of the
Parties. Any attempted assignment made without compliance with the provisions
set forth in this Section 17.1 is void, ab initio. Notwithstanding the
foregoing, either Party may assign this Contract to any of its Affiliates upon
written notice to the non-assigning Party; provided that, such Affiliates must
be Creditworthy or provide Adequate Assurance of Payment. A Party assigning its
rights and obligations under this Contract shall cause any and all assignees to
accept, ratify and agree to be bound by the terms hereof. Following any
permitted assignment of this Contract, assignor and its Affiliates shall be
relieved of any further liability under this Contract with respect to events,
acts, or omissions arising after the date of such assignment with respect to the
assets, rights, obligations, and ownership interests (as applicable)
transferred.






23

--------------------------------------------------------------------------------




ARTICLE 18    
FEDERAL REGULATION
Section 18.1    Effect of FERC Jurisdiction. If at any time during the Term, all
or part of the Gathering System or Re-Delivery System becomes subject to the
jurisdiction of the FERC (such regulated part, the “Regulated System”), then,
solely with respect to the part of the Gathering System or Re-Delivery System
subjected to such jurisdiction (x) the gathering or transportation services
provided by Operator hereunder will no longer be provided, (y) Shipper will
enter into a firm transportation services agreement (the “FTSA”) with Operator
of the Regulated System (such operator, the “RS Operator”) and (z) with respect
to the gathering or transportation services provided by Operator on what has or
will become the Regulated System, this Contract will be deemed amended or will
terminate, as applicable, automatically on the commencement date of
transportation services under the FTSA. In furtherance of the foregoing:
(a)    Operator hereby agrees in good faith to cause the RS Operator to enter
into an FTSA with Shipper to provide the gathering or transportation services
provided by Operator on what has or will become the Regulated System on terms
equivalent to those provided in this Contract to the maximum extent permissible
under applicable Law, including but not limited to:
(i)    a term that is the same as the remaining Term applicable to the part of
the Gathering System or Re-Delivery System on which Shipper received gathering
and transportation services hereunder immediately prior to the time the
Regulated System has or will become regulated;
(ii)    fees that are the same as the applicable fees charged hereunder
immediately prior to the time the Regulated System has or will become regulated;
and
(iii)    for purposes of the RS Tariff, the FTSA shall be deemed a term
contracted firm transportation services agreement with RS Operator whereby
Shipper has agreed to terms and conditions associated with supporting the
initial construction of the Regulated System, and shall enjoy all of the rights
and benefits provided to such agreements in the RS Tariff and pursuant to FERC
rules and regulations; and
(b)    prior to commencing gathering and transportation services on the
Regulated System under the FTSA, Operator will cause RS Operator to file with
FERC a tariff applicable to pipeline gathering and transportation under and
consistent with the FTSA containing the (x) rules and regulations governing the
gathering and transportation of Crude Oil in the Regulated System and (y) a
tariff governing the gathering and transportation rates (such rules and
regulations and tariff, collectively with any and all supplements thereto and
successive issues thereof, the “RS Tariff”); provided that:
(i)    all shipments of Crude Oil on the Regulated System by Shipper shall be
governed by the FTSA, the RS Tariff and all applicable statutes, rules and
regulations governing common carrier pipeline and related facilities; and
(ii)    RS Operator may revise the RS Tariff from time to time, so long as such
revisions do not materially conflict with the terms of the FTSA; and
(c)    to the extent not inconsistent with applicable Law, Shipper hereby
agrees:
(i)    to reasonably support and cooperate (and to neither oppose, obstruct nor
otherwise interfere in any manner, direct or indirect) with the efforts of RS
Operator to obtain all


24

--------------------------------------------------------------------------------




governmental, regulatory and other authorizations and approvals necessary for
the construction and operation of the Regulated System in the form and manner
proposed by RS Operator;
(ii)    to not take, directly or indirectly, any action that (A) is designed to
delay review or approval of any petitions or applications to any Governmental
Authorities related to the Regulated System, or (B) would materially and
adversely affect the Regulated System or the FTSA; and
(iii)    to not protest, complain, or take any action, nor recommend or cause
any Affiliate or other Person to protest, complain or take any action that is
designed to or may delay review or approval of the filing of the tariff with
FERC or any other Governmental Authority;
provided, however, that nothing herein shall prevent Shipper from (x) protesting
any regulatory or other filings that are in conflict with this Section 18.1 or
have a material adverse effect on Shipper, or (y) proceeding in any manner
consistent with applicable Law if the FTSA is terminated or if the Regulated
System has been abandoned by RS Operator.
ARTICLE 19    
CONFIDENTIALITY
Section 19.1    Confidentiality.
(a)    The contents of this Contract and any information that any Party or its
representatives furnishes hereunder to the other Party or its representatives
that is marked “Confidential” (together with any portion of any notes, analyses,
compilations, studies, interpretations, documents or records containing,
referring to, relating to, based upon or derived from such information) shall
constitute “Confidential Information”; provided that Confidential Information
shall not include information:
(i)    which becomes public knowledge of other than as a result of disclosure
thereof by the receiving Party or its representatives in breach of this
Contract;
(ii)    which was already in the possession of the disclosing Party and not
subject to an obligation of confidentiality;
(iii)    is or becomes rightfully acquired by the receiving party or its
representatives without obligations of confidentiality or restrictions as to use
from a source other than the other Party or its Affiliates or its or their
representatives, who, to the best knowledge of best receiving Party, was not
subject to a contractual or other obligation of confidentiality or non-use; or
(iv)    is developed by or on behalf of the receiving Party or its Affiliates
without the use of the Confidential Information.
(b)    All Confidential Information:
(i)    shall be held in strict confidence by the Party or its representatives
receiving such Confidential Information (“Recipient”) and each of Recipient's
representatives who are provided Confidential Information in accordance with
this paragraph, and shall not be disclosed by Recipient or Recipient's
representatives, to any person, in any manner whatsoever, in whole or in part;
and


25

--------------------------------------------------------------------------------




(ii)    shall be used by Recipient or Recipient's representatives solely for the
purpose of carrying out the rights and obligations of this Contract and shall
not be used in any other way;
provided, however, that Confidential Information may be disclosed:
(A)    with the express prior written consent of the other Party hereto;
(B)    as may be required or appropriate in response to any summons, subpoena or
discovery order or to comply with any applicable Law, order, regulation or
ruling, including seeking a declaratory order or other informal advice from the
TRRC regarding the terms and conditions hereof, or as may be required by the
applicable rules of any stock exchange having jurisdiction over any Party or any
of its Affiliates;
(C)    to Governmental Authorities;
(D)    to any Third Party to whom such Confidential Information is disclosed for
the purpose of carrying out the Parties’ rights and obligations under this
Contract; or
(E)    to any current or prospective purchasers, members, partners, investors,
lenders or financing sources of either, provided that such parties agree in
writing to maintain the confidentiality of the Confidential Information in
accordance with the terms of this ARTICLE 19.
(c)    Each Party acknowledges that money damages would be both incalculable and
an insufficient remedy for any breach by any Party of this ARTICLE 19 and that
any such breach would cause irreparable harm to the other Party. Accordingly,
each Party agrees that in the event of any breach by it of this Contract, the
other Party may, in addition to any other remedies at Law or in equity it may
have, be entitled, without the requirement of posting bond or other security, to
equitable relief, including injunctive relief and specific performance.
ARTICLE 20    
MISCELLANEOUS
Section 20.1    Notices. Except as otherwise specifically set forth in this
Contract, any notice to be given under this Contract shall be in writing and
shall be deemed to have been given to the Party to whom it is addressed (a) on
the date presented in-person, if delivered in-person, (ii) on the first Business
Day after deposit with a reputable overnight courier service, if sent by
reputable overnight courier, or (iii) on the Business Day of confirmation of
receipt (if such confirmation is received before 5:00 p.m. Central Time) or on
the following Business Day (if such confirmation is received after 5:00 p.m.
Central Time) if sent by electronic email. Any notice to be given shall be made
with all postage and other charges paid by the Party giving notice, and shall be
given in accordance with the following particulars or such other particulars of
which a Party shall have notified the other in accordance with this Section
20.1. Either Party may change its address by giving at least 10 Days’ advance
written notice to the other Party. The addresses of the Parties for purposes of
notice are as follows:
SHIPPER:    Lion Oil Trading & Transportation, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Commercial Officer



26

--------------------------------------------------------------------------------





Email: DKTS.contracts@delekus.com


With a copy to:


Lion Oil Trading & Transportation, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Email: legalnotices@delekus.com


  
OPERATOR:    DKL Permian Gathering, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: Senior Vice President

Email: legalnotices@delekus.com


With a copy to:
DKL Permian Gathering, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Email: legalnotices@delekus.com


Section 20.2    No Partnership, Association. Nothing contained in this Contract
shall be construed to (a) create an association, trust, partnership, joint
venture or other business entity between the Parties, or (b) impose a trust or
partnership duty, obligation or liability on or with regard to any Party.
Section 20.3    Severability. If any provision of this Contract is found to be
invalid or unenforceable under any applicable statute or rule of Law, the
remainder of this Contract shall continue to be binding upon the Parties, and
the invalid or unenforceable provision shall be modified to the minimum extent
necessary to cause such provision to be valid, enforceable and legal, while
maintaining to the maximum extent possible the original intent of the Parties.
If an invalid or unenforceable provision cannot be so reformed, such provision
shall be severed from this Contract and an equitable adjustment shall be made to
this Contract including the addition of necessary, further provisions to this
Contract so as to give effect to the intent so expressed and the benefits so
provided.
Section 20.4    Waiver. No waiver of any provision set forth under this Contract
shall be binding upon a Party unless its waiver is expressly set forth in a
written instrument which is executed and delivered on behalf of such Party by an
authorized representative of such Party. The waiver by any Party of any default,
or breach, of this Contract by another Party, shall not bar such Party from its
right to enforce this Contract in the event of any subsequent default or breach.
Nor shall the waiver of any right, power or remedy of a Party be deemed to be a
waiver or limitation of any other right, power or remedy of such Party.
Section 20.5    Binding and Distinct Obligations. Subject to Section 17.1, this
Contract shall be binding upon and shall inure to the benefit of the permitted
successors and permitted assigns of the Parties.


27

--------------------------------------------------------------------------------




No Party, nor any successor or assign of any Party, shall transfer or assign any
rights or obligations in or to this Contract without making such assignment or
transfer subject to the terms of this Contract.
Section 20.6    Governing Law. This Contract and the rights and obligations of
the Parties shall be governed by and construed, interpreted and enforced in
accordance with the Laws of the State of Texas without giving effect to the
principles of conflicts of laws thereof.
Section 20.7    Jurisdiction and Venue. Any action, proceeding, litigation or
suit (“Proceeding”) arising under or relating to this Contract, the
interpretation of this Contract or the other documents contemplated herein, or
the enforcement of any provision of this Contract or the other documents
contemplated herein (whether in Law, equity, or other theory) shall be brought
or otherwise commenced in any state court, or in the United States District
Courts, located in Dallas, Texas. Each Party consents to the exclusive
jurisdiction of such courts (and the appellate courts thereof) and agrees not to
commence any such Proceeding except in such courts. Each Party agrees not to
assert (by way of motion, as a defense, or otherwise), and hereby irrevocably
and unconditionally waives in any such Proceeding commenced in such court, any
objection or claim that such Party is not subject personally to the jurisdiction
of such court or that such Proceeding has been brought in an inconvenient forum.
If such courts refuse to exercise jurisdiction hereunder, the Parties agree that
such jurisdiction shall be proper in any court in which jurisdiction may be
obtained.
Section 20.8    Waiver of Jury Trial. EACH PARTY HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL IN ANY LAWSUIT, ACTION, OR
PROCEEDING BETWEEN OR AMONG THE PARTIES ARISING OUT OF OR RELATING TO THIS
CONTRACT OR THE CONTEMPLATED TRANSACTIONS.
Section 20.9    Negotiation. Prior to submitting any dispute for resolution by a
court, a Party shall provide written notice to the other Party of the occurrence
of such dispute. If the Parties have failed to resolve the dispute within 15
Business Days after such notice was given, then the Parties shall seek to
resolve the dispute by negotiation between management personnel of each Party
who have the authority to settle any such dispute. Such personnel shall endeavor
to meet and attempt to amicably resolve the dispute. If the Parties are unable
to resolve the dispute for any reason within 30 Business Days after the original
notice of dispute was given, then either Party shall be entitled to pursue any
remedies available at Law or in equity; provided, however, this Section 20.9
shall not limit a Party’s right to seek preliminary injunctive or other
provisional judicial relief if, in its sole judgment, that action is necessary
to avoid irreparable damage (including without limitation risks to the health of
persons or to the environment) or to preserve the status quo or to avoid any
applicable statute of limitations running. Despite that action the Parties will
continue to participate in good faith in the procedures specified in this
Section 20.9.
Section 20.10    Damage Waiver. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IN NO EVENT SHALL ANY PERSON IN SHIPPER GROUP OR IN OPERATOR GROUP BE LIABLE FOR
ANY INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL OR SPECIAL DAMAGES.
Section 20.11    No Third Party Beneficiaries. This Contract is for the sole and
exclusive benefit of the Parties and their respective legal representatives,
successors and permitted assigns, it being the intention of the Parties that no
Third Party shall (a) be deemed a third-party beneficiary of this Contract, or
(b) have any legal or equitable right, remedy or claim under this Contract.
Section 20.12    Captions. The captions in this Contract have been inserted for
convenience of reference only and shall not define or limit any of the terms and
provisions hereof.


28

--------------------------------------------------------------------------------




Section 20.13    Joint Preparation. The Parties stipulate and agree that this
Contract shall be deemed and considered for all purposes as being prepared
through the joint efforts of the Parties and shall not be construed against one
Party or the other as a result of the preparation, submittal or other event of
negotiation.
Section 20.14    Counterpart Execution. This Contract may be executed and
delivered in two or more counterparts, each of which when executed and delivered
shall be deemed an original for all purposes, and all of which taken together
shall constitute one and the same instrument. Electronic copies of signatures
and transmissions of a signed copy of this Contract shall be deemed an original
and shall have the same valid and binding affect thereof.
Section 20.15    Entire Contract. This Contract, including the exhibits attached
hereto, constitute the entire agreement and understanding between the Parties
pertaining to the delivery, transportation or re-delivery of Crude Oil herein.
This Contract shall govern in respect of all matters referred to herein and
wholly replace and supersede any and all previous agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the delivery, transportation, or re-delivery of Crude Oil herein.
[signatures on following page]




29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, subject to the terms hereof the Parties have signed and
delivered this Throughput and Deficiency Agreement effective as of the Effective
Date.
Operator:
DKL PERMIAN GATHERING, LLC










Shipper:
LION OIL TRADING & TRANSPORTATION, LLC











By:
/s/ Odely Sakazi
Name:
Odely Sakazi
Title:
Senior Vice President
 
 
 
 
 
 
 
 
By:
/s/ Regina B. Jones
Name:
Regina B. Jones
Title:
Executive Vice President and General Counsel

By:
/s/ Frederec Green
Name:
Frederec Green
Title:
Executive Vice President and Chief Operating Officer
 
 
 
 
 
 
 
 
By:
/s/ Avigal Soreq
Name:
Avigal Soreq
Title:
Executive Vice President and Chief Commercial Officer











[Signature Page to Throughput and Deficiency Agreement]

--------------------------------------------------------------------------------





EXHIBIT A
RECEIPT POINTS AND RE-DELIVERY POINT




Exhibit A to Throughput and Deficiency Agreement

--------------------------------------------------------------------------------





EXHIBIT A-1
GATHERING SYSTEM RATES AND RE-DELIVERY SYSTEM RATES








Exhibit A-1 to Throughput and Deficiency Agreement

--------------------------------------------------------------------------------





EXHIBIT A-2
UPDATE TO MDV
[Parties to update as necessary to reflect changes to the MDV.]












Exhibit A-2 to Throughput and Deficiency Agreement



--------------------------------------------------------------------------------






EXHIBIT B
QUALITY SPECIFICATIONS




Exhibit B to Throughput and Deficiency Agreement



--------------------------------------------------------------------------------






EXHIBIT C
DEEMED PROPOSED RECEIPT POINTS




Exhibit C to Throughput and Deficiency Agreement

